                     UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          CHARLOTTE DIVISION
                         Civil Action No. 3:20-cv-211

 JUDICIAL WATCH, INC.,                        )
                                              )
                 Plaintiff,                   )
         v.                                   )
                                              )
 NORTH CAROLINA; THE NORTH                    )
 CAROINA STATE BOARD OF                       )       MOTION FOR EXTENSION
 ELECTIONS; KAREN BRINSON BELL, in )                  OF TIME TO FILE ANSWER
 her capacity as Executive Director of the    )        OR OTHERWISE PLEAD
 North Carolina State Board of Elections; THE )
 MECKLENBURG COUNTY BOARD OF                  )
 ELECTIONS; MICHAEL G. DICKERSON, )
 in his official capacity as the Director of  )
 Elections for Mecklenburg County; CAROL      )
 HILL WILLIAMS, in her capacity as the        )
 Chair of the Mecklenburg County Board of     )
 Elections; THE GUIFORD COUNTY                )
 BOARD OF ELECTIONS; CHARLIE                  )
 COLLICUTT, in his official capacity as       )
 Director of Elections for Guildord County;   )
 and HORACE KIMEL, JR., in his capacity as )
 Chair of the Gilford County Board of         )
 Elections,                                   )
                                              )
                 Defendants.                  )


       NOW COME Defendants the State of North Carolina, the North Carolina State

Board of Elections, and Karen Brinson Bell, in her official capacity as Executive Director

of the North Carolina State Board of Elections (collectively, the “State Defendants”),

pursuant to Rule 6(b) of the Federal Rules of Civil Procedure and Local Civil Rule 7.1,

and move this Court for an order to extend time to file an answer or otherwise plead in

the above-titled action by thirty (30) days, up to and including June 4, 2020.



      Case 3:20-cv-00211-RJC-DCK Document 13 Filed 04/20/20 Page 1 of 3
       In support of this Motion, the State Defendants show the following:

       1.     The State Defendants received papers purporting to serve a summons and

complaint in the above-captioned action on April 14, 2020. The State Defendants do not

admit that they have been properly served and do not waive any objection to improper

service of process or lack of personal jurisdiction.

       2.     Assuming, without admitting, that the State Defendants were properly

served, the deadline to respond to the complaint would currently be May 5, 2020.

Counsel for the State Defendants requests an extension of 30 days to thoroughly

investigate and respond to the allegations made in the complaint.

       3.     The mitigation measures required by the COVID-19 pandemic have

strained counsel’s ability respond to the complaint within the 21 days provided by the

Federal Rules of Civil Procedure. Counsel is teleworking from home and, with his

attorney spouse, is caring for his toddler during the workday due to the closure of their

daycare facility.

       4.     Counsel also has a number of other preexisting work commitments

occurring during the time period provided for the response deadline:

              a.     Preparing an initial responsive pleading in Advance North Carolina

       v. State of North Carolina, No. 20 CVS 2965 (Wake Cty. Super. Ct.);

              b.     Preparing written and documentary discovery in Community Success

       Initiative v. Moore, No. 19 CVS 15941 (Wake Cty. Super. Ct.);

              c.     Preparing and serving documentary discovery in Holmes v. Moore,

       No. 18 CVS 15292 (Wake Cty. Super. Ct.);

                                              2
      Case 3:20-cv-00211-RJC-DCK Document 13 Filed 04/20/20 Page 2 of 3
                d.    Preparing and filing a responsive pleading in Turner v. N.C. State

      Bd. of Elections, No. 20 BOE 1394 (N.C. Office of Admin. Hearings);

                e.     Preparing written discovery in N.C. Conf. of NAACP v. Cooper, No.

      1:18-cv-01034 (M.D.N.C.); and

                f.    Likely preparing a responsive pleading in N.C. Conf. of NAACP v.

      N.C. State Bd. of Elections, No. __ (Wake Cty. Super. Ct.), which has been filed

      but not yet served (to counsel’s knowledge).

      5.        For these reasons, an additional 30 days to respond to the Complaint would

permit counsel for the State Defendants to adequately investigate and respond to the

allegations made in the complaint while addressing other work and family obligations.

      THEREFORE, Defendants respectfully request the Court for an order extending

the time for the State Defendants to file an answer or otherwise plead up to and including

June 4, 2020.

      This the 20th day of April, 2020.

                                                        JOSHUA H. STEIN
                                                        Attorney General

                                                        /s/ Paul M. Cox
                                                        Special Deputy Attorney General
                                                        N.C. State Bar No. 49146
                                                        N.C. Department of Justice
                                                        Post Office Box 629
                                                        Raleigh, NC 27602
                                                        Telephone: (919) 716-6900
                                                        Facsimile: (919) 716-6920
                                                        Email: pcox@ncdoj.gov


                                                        Counsel for State Defendants

                                             3
      Case 3:20-cv-00211-RJC-DCK Document 13 Filed 04/20/20 Page 3 of 3
